 


115 HRES 1000 EH: 
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1000 
In the House of Representatives, U. S.,

July 17, 2018
 
RESOLUTION 
 
 
 
That the following named Member be, and is hereby, elected to the following standing committees of the House of Representatives: Committee on Oversight and Government Reform:Mr. Cloud.

Committee on Science, Space, and Technology:Mr. Cloud.    Karen L. Haas,Clerk. 